PER CURIAM.
Samuel E. Glaseo appeals the summary denial of his Florida Rule of Criminal Procedure 3.850 motion for post-conviction relief. With the exception of Glasco’s claim that evidence against him should have been suppressed,1 we reverse and remand to the trial court to conduct an evidentiary hearing or attach those portions of the record which refute Glasco’s remaining claims.2 See Hill v. State, 611 So.2d 115 (Fla. 5th DCA 1993).
REVERSED and REMANDED with directions.
GOSHORN, C.J., and COBB and GRIFFIN, JJ., concur.

. This claim is procedurally barred because it could have been raised on direct appeal. See Kennedy v. State, 547 So.2d 912 (Fla.1989).


. We note that throughout the four page order denying Glasco's 3.850 motion, the trial judge cited to documents refuting Glasco’s claims which the order states are attached. However, a review of the record and an inquiry to the Clerk’s Office of the Eighteenth Judicial Circuit confirms that no documents were attached to the order. This is a common and recurring problem. We ask the trial courts to implement procedures to assure that referenced documents or transcripts are in fact attached to all orders denying a defendant’s 3.850 motion.